In an action, inter alia, to impose a constructive trust upon certain real property, the plaintiff appeals from an order of the Supreme Court, Nassau County (Martin, J.), dated March 2, 2007, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Under the particular circumstances of this case, the Supreme Court properly determined that the defendant was entitled to summary judgment dismissing the plaintiffs causes of action to impose a constructive trust or equitable lien on the subject real property and to recover damages for unjust enrichment (see Farr v Covert, 34 AD3d 1204 [2006]; Tedesco v Tedesco, 269 AD2d 660, 661 [2000]; Liselli v Liselli, 263 AD2d 468, 469 [1999]).
The plaintiffs remaining contentions are without merit. Skelos, J.E, Covello, Balkin and Dickerson, JJ., concur.